Citation Nr: 0602950	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-25 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a skin disorder of 
the legs, to include a fungus.  

5.  Entitlement to service connection for hypertension.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from January 1964 to December 
1965.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   

The Board notes that in a September 2003 VA Form 9, the 
veteran referenced gout and arthritis.  These issues are 
referred to the agency of original jurisdiction (AOJ).  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in April 2004.  A transcript of the hearing 
has been associated with the claims file.  

The issue of entitlement to service connection for 
prostatitis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in 
service and is not attributable to service.  

2.  Tinnitus was not manifest in service and is not 
attributable to service.  

3.  In-service episodes of a rash on the legs were acute and 
resolved.  Current disability is not shown.

4.  Hypertension was not manifest in service or to a 
compensable degree within one year of separation.

5.  Hypertension is not attributable to a service-connected 
disease or injury.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  A skin disorder of the legs, to include a fungus, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).

4.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

5.  Hypertension is not proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in May 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the May 2004 
notice, the June 2004 supplemental statement of the case 
issued constituted subsequent process.  The veteran has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Additionally, the pertinent laws 
and regulations provide that hypertension will be presumed to 
have been incurred in service if it had become manifest to a 
degree of ten percent or more within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for a chronic 
disease, including organic disease of the nervous system, if 
manifested to a compensable degree within one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss Disability and Tinnitus

Analysis

In this case, the evidence reflects a bilateral hearing loss 
disability and tinnitus.  Thus, the pivotal determination is 
whether a hearing loss disability or tinnitus is related to 
service.  

The December 1963 service entrance examination shows the ears 
were normal.  Scarring of the right tympanic membrane was 
noted.  Audiological evaluation showed pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-10
LEFT
-5
-5
5
5
15

His hearing was assigned a profile of "1."  He denied 
having or having had ear trouble and running ears.  

A June 1964 record of treatment notes light reflex in the 
right ear was slightly decreased.  In October 1964, 
complaints of intermittent pain in the right ear were noted 
for six months.  The veteran attributed the onset of severe 
ache to firing a gun.  Draining was noted at night.  
Examination showed exudates along the margin of the tympanic 
membrane.  An opaque appearance was noted.  The impressions 
were questionable serous otitis media and blockage of the 
Eustachian tube.  A December 1965 record of treatment 
reflects a diagnosis of mild external otitis.  The drums were 
noted to be "ok."  

At separation in December 1965, the ears and drums were 
normal.  Audiological evaluation showed pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
-
5
LEFT
-5
-5
-5
-
5

The veteran's hearing was assigned a profile of "1."  He 
indicated he had had ear trouble and denied running ears.  

To the extent that the veteran has asserted that his hearing 
loss disability is a result of noise exposure during service, 
to include combat, the Board is aware that the veteran is a 
combat veteran.  The record reflects he was awarded a Combat 
Infantryman Badge and his DD Form 214 shows his military 
occupational specialty (MOS) was infantryman.  Thus, he is 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
2002).  The statute provides the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such 
service satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, 
if consistent with the circumstances, 
conditions, or hardships of such 
service, notwithstanding the fact that 
there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

The Board accepts that the veteran was exposed to noise and 
may have experienced decreased auditory acuity during 
service.  As noted, however, he had normal hearing at 
separation in December 1965.  The initial diagnosis of a 
hearing loss disability is in April 2002, decades after 
service.  

The veteran is competent to report he noticed hearing loss in 
service, and service medical records show complaints of right 
ear pain.  In fact, the Board accepts that the veteran was 
exposed to noise during service and that he may have 
experienced periods of hearing loss during service.  In 
regard to combat, Section 1154(b) addresses the combat 
veteran's ability to allege that an event occurred in service 
while engaging in combat.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, for both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  Thus, the veteran's combat status allows 
him to allege hearing loss in service.  Whether such was 
chronic or is related to service requires competent evidence.  
The veteran is not shown to have medical expertise and his 
opinion in regard to etiology is not competent.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay persons are 
not competent to offer evidence that requires medical 
knowledge).  

The Board notes the veteran has established a current hearing 
loss disability in accordance with VA regulation.  See 38 
C.F.R. § 3.385 (mandating that impaired hearing will be 
considered a disability when auditory thresholds reach 40 
decibels or greater; or when at least three frequency 
readings are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94%).  The April 2002 VA examination report notes an 
assessment of bilateral high-frequency sensorineural hearing 
loss and bilateral tinnitus.  The defect in his claim, 
however, is a lack of probative evidence of a nexus to his 
service.  Significantly, the April 2002 VA examiner 
specifically stated that it was unlikely that hearing loss 
and tinnitus were related to noise exposure during service.  
The Board finds the opinion of the VA audiological examiner 
to be more probative than the veteran's lay opinion, and 
consistent with the record.  The examiner reviewed the claims 
file, noted auditory thresholds were completely normal at 
every frequency tested at separation, and that there was no 
reference to tinnitus.  

The evidence does not show that he has a hearing loss 
disability or tinnitus as a result of noise exposure, to 
include acoustic trauma during service, including combat 
service.  He had normal hearing at separation in 1965.  
Clearly, neither a chronic hearing loss disability nor 
chronic tinnitus was manifest in service or within the 
initial post-service year.  The initial evidence of a hearing 
loss disability and tinnitus is in 2002, decades after 
service.  The Board notes a remarkable gap in time between 
the veteran's separation from service and the first objective 
evidence of a hearing loss disability or tinnitus.  

To the extent that the veteran is attempting to establish 
continuity of symptomatology based upon his lay statements, 
the Board finds such attempt to be inconsistent with the more 
probative contemporaneous record.  Specifically, while he 
indicated he had had ear trouble at separation, the report of 
examination shows normal hearing.  The Board notes that while 
the veteran testified at the hearing that he had had tinnitus 
since service (Transcript at 4), the April 2002 VA 
examination report notes a 10-15-year history of tinnitus.  
The Board finds the contemporaneous service medical records 
showing normal hearing at separation and no reference to 
tinnitus to be far more reliable than an unsupported, remote 
claim.  The Board accepts that tinnitus is noticeable to a 
layman and that he is competent to report that he has had it 
since service.  However, tinnitus was not identified by him 
at separation and such was not identified by a medical 
professional at separation.  The veteran has also reported a 
remote post-service onset and an in-service onset; thus 
establishing an inconsistent history.  Cumulatively, the more 
credible evidence establishes that the veteran has not had 
tinnitus since service and his recent statements to that 
effect are not reliable.

The Board notes, that in his VA Form 9, received in September 
2003, the veteran stated that hearing loss had interfered 
with his employment.  There is, however, no competent nexus 
opinion between a hearing loss disability or tinnitus and 
service.  

In summary, the evidence establishes no chronic hearing loss 
disability or chronic tinnitus during service, normal hearing 
at separation, no hearing loss disability within the initial 
post service year, and a competent and probative opinion that 
the veteran's hearing loss disability and tinnitus are not 
likely related to service.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  

Fungus of the Legs

The veteran asserts he has a skin disorder as a result of 
service.  Service medical records reflect a diagnosis of 
tinea corporosis in August 1965 and a possible fungus on the 
legs was noted to have become infected in November 1965.  At 
separation in December 1965, however, the lower extremities 
and skin were normal.  Thus, the Board finds the in-service 
manifestations represented acute episodes that resolved 
without residual disability.  

The veteran is competent to report his symptoms; however, he 
is not a medical professional and his opinion does not 
constitute competent medical evidence that a skin disorder is 
related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  There is no post-
service evidence of a rash on the veteran's legs.  While the 
April 2002 VA examiner noted four places on the veteran's 
arms with tiny, circular, pale, and almost white blotches, 
the examiner specifically stated that he was unable to 
determine the cause of the patches.  Regardless, impairment 
of the legs was not identified.  Absent a current disability 
related by competent evidence to service, service connection 
is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Consequently, the benefits 
sought on appeal are denied.

Hypertension

The veteran asserts that hypertension is related to service.  
In the alternative, he asserts that hypertension is secondary 
to service-connected PTSD.  

Service medical records show that diastolic blood pressure 
was not predominantly 90 mm. or greater and that systolic 
blood pressure was not predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90mm.  At service 
entrance in December 1963, blood pressure was reported as 
130/70.  At separation in December 1965, blood pressure was 
reported as 118/79 and the veteran specifically denied having 
or having had high blood pressure on the accompanying medical 
history.  

Post-service records show high blood pressure in January 
2002.  There is, however, no competent evidence of high blood 
pressure or hypertension in service or within the initial 
post service year and no competent evidence relating 
hypertension to service.  The veteran is not a medical 
professional, however, and he is not competent to relate 
hypertension to service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The more 
probative and reliable evidence is the contemporaneous 
service medical records showing the veteran did not have high 
blood pressure or hypertension during service.  In sum, 
hypertension was not manifest in service or to a degree of 10 
percent within one year of separation from service and 
hypertension is not attributable to service.  The Board notes 
that a May 2002 VA treatment record notes a 20 year history 
of hypertension, not since service.  

In regard to secondary service connection, the Board notes 
that in essence, the veteran argues that service-connected 
post-traumatic stress disorder (PTSD) resulted in the 
hypertension.  

Service connection may be established for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  This includes any 
increase (aggravation) in disability.  In this case, the 
evidence establishes that the veteran has hypertension.  His 
opinion in regard to etiology, however, is not competent.  
The Board finds more probative the opinion of the VA medical 
examiner to the effect that hypertension is not related to 
PTSD.  The examiner noted that while PTSD may result in 
variations and fluctuations in blood pressure, there was no 
body of opinion in the circles where expert internists teach 
about hypertension which believes that PTSD cause 
hypertension.  The examiner also noted that he did not think 
that hypertension was secondary to the veteran's PTSD.  Thus, 
this is no competent evidence of causation or aggravation.

To the extent that the March 2001 notes the veteran's 
statement that he had had been told by doctors that 
hypertension was related to PTSD, such is a mere 
transcription of lay history.  Such information is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  

Service connection for a skin disorder, to include a fungus 
of the legs is denied.  

Service connection for hypertension is denied.




REMAND

The veteran asserts he has prostatitis as a result of 
service, including exposure to Agent Orange.  Transcript at 3 
(2004).  A March 2001 VA treatment record shows a diagnosis 
of prostatitis.  A June 2001 treatment record notes a prior 
prostate examination was normal.  An April 2004 record notes, 
"No prostatic antigen in last 1y."  At his personal hearing 
in April 2004, the veteran indicated that he had treatment at 
the Medical Center of McKinney about one year earlier in 
association with prostatitis.  Transcript at 11 (2004).  
These records have not been associated with the claims file.  
To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

The AOJ should attempt to obtain any 
relevant treatment records from the 
Medical Center of McKinney located at 
4500 Medical Center Drive, McKinney, 
Texas 75069.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


